Citation Nr: 0615709	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  96-45 899A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for status-post medial meniscectomy of the left knee. 

2.  Entitlement to an initial rating higher than 10 percent 
for uterine fibroids, for the period from August 1, 1994 
through April 22, 2002.

3.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1994.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 1995, September 1997, December 
2003, and September 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (ROs).  

An August 1995 rating decision by the RO in Baltimore, 
Maryland, granted the veteran's claims for service connection 
for a left knee disorder - rated as 
10-percent disabling, and for a bilateral foot disorder, a 
low back disorder, residuals of a cholecystectomy, uterine 
fibroid tumors, headaches, and status-post excision of a 
ganglion cyst from the right wrist - all rated at the 
noncompensable (i.e., 0-percent) level.  These ratings were 
retroactively effective from August 1, 1994.  The RO denied 
her claims for service connection for a right knee disorder, 
an eye disorder, a duodenal ulcer, and a sinus disorder.  
She appealed for higher initial ratings for her left knee 
disorder and for status-post ganglion excision of the right 
wrist and uterine fibroids.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  She also disagreed with the RO's 
decision denying service connection for a duodenal ulcer, a 
right knee disorder, a sinus disorder, and an eye disorder. 

In February 1997, however, the veteran withdrew her claims 
for a higher rating for her right wrist disorder and for 
service connection for an eye disorder.  

To support her claims, the veteran testified at an April 1997 
hearing at the RO before a local Decision Review Officer 
(DRO).  The transcript of that proceeding is of record.



And in a September 1997 rating decision, the veteran was 
granted service connection for chronic sinusitis and ligament 
damage in her right knee.  She received 10-percent ratings 
for each disorder, also effective August 1, 1994.  She also 
received a higher 10 percent rating for her uterine fibroids, 
retroactively effective August 1, 1994.  She continued to 
disagree with the rating assigned for her left knee 
disability and the decision to deny service connection for a 
duodenal ulcer.  Likewise, her claim for an even higher 
rating for her uterine fibroids remained pending.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating unless he 
or she expressly indicates otherwise).

In February 1999, the veteran's claims file was transferred 
to the RO in Washington, DC, and subsequently to the RO in 
Pittsburgh, Pennsylvania.

In December 2003, the Pittsburgh RO issued a rating decision 
confirming and continuing the 10 percent disability 
evaluation assigned for the veteran's left knee disorder and 
the denial of her claim for service connection for a duodenal 
ulcer.  She continued to appeal.

The September 2005 rating decision granted the veteran a 
temporary 100 percent rating for her left knee disability 
under 38 C.F.R. § 4.30 ("paragraph 30") from October 6, 
2004 to November 30, 2004.  This temporary total rating was 
to compensate her during her convalescence following surgery.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claims for a higher rating 
for her left knee disorder and for service connection for a 
duodenal ulcer.  So, for the reasons discussed below, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
her if further action is required on her part.  

The Board, however, will go ahead and adjudicate her claim 
for a higher rating for the uterine fibroids.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, apprised of whose responsibility - 
her's or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her claim has been obtained.

2.  From August 1, 1994 through April 22, 2002, the veteran's 
uterine fibroid symptoms were not controlled by continuous 
treatment.


CONCLUSION OF LAW

The criteria are met for a higher initial 30-percent rating 
for the uterine fibroids from August 1, 1994 to April 22, 
2002.  38 U.S.C.A. § 1155 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.116, 
Diagnostic Code 7613 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  



In the case at hand, the veteran was not sent a VCAA letter 
prior to the grant of service connection for her uterine 
fibroids, as the VCAA did not yet exist at that time.  As 
such, she was not notified that, upon such a grant, a 
schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule.  But she was sent a VCAA letter in 
March 2005 describing the type of evidence required to 
substantiate her subsequent downstream claim for a higher 
initial rating for her uterine fibroids.  The letter also 
indicated what evidence she was responsible for obtaining and 
what VA had done and would do in helping her obtain 
supporting evidence.  Thus, the March 2005 VCAA letter 
satisfied the VCAA notice requirements as expressed by the 
Court in Dingess.  See Dingess, 2006 WL 519755, at *12 
("Other statutory and regulatory provisions are in place to 
ensure that a claimant receives assistance throughout the 
appeals process.  ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.").  

There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letter 
nonetheless explained that the veteran should identify and/or 
submit any supporting evidence.  And despite the inadequate 
notice provided her concerning the effective date element for 
the disability on appeal, the Board finds no prejudicial 
error to her in proceeding with the issuance of a final 
decision at this juncture because she is receiving a higher 
initial rating, regardless.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  So when the RO 
receives the case back from the Board, to implement the 
higher rating, the RO can then provide any necessary 
additional VCAA notice - including pertaining to the method 
of assigning an effective date for the higher rating.



The content of the VCAA notices therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

As previously noted, the VCAA notice, in March 2005, was 
after the RO's initial adjudication of the veteran's claim in 
August 1995.  So this did not comply with the requirement 
that VCAA notice precede the initial RO adjudication.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question - because the VCAA did not yet 
exist when the RO initially adjudicated the claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that she is not prejudiced.  And the March 2005 
VCAA notice provided her with ample opportunity to respond 
with evidence to substantiate a higher disability evaluation 
before her appeal was certified to the Board.  She has not 
indicated that she has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of her award when her disability may have 
been more severe than at other times during the course of 
her appeal.

The veteran was assigned a 10 percent disability rating for 
her uterine fibroids under 38 C.F.R. § 4.116, Diagnostic Code 
7613, effective from August 1, 1994 to April 22, 2002.

According to Diagnostic Code 7613, a 10 percent rating is 
assigned for disease, injury, or adhesions of the uterus 
where symptoms require continuous treatment.  A 30 percent 
rating is warranted where symptoms cannot be controlled by 
continuous treatment.  See 38 C.F.R. § 4.116 Diagnostic Code 
7613.  

For the following reasons, and resolving all reasonable doubt 
in her favor, the severity of the veteran's uterine fibroids 
prior to the removal of her uterus on April 23, 2002, most 
closely approximates the criteria for a higher 30 percent 
disability rating.  So this is the rating that must be 
assigned.  38 C.F.R. § 4.7.

The objective medical evidence of record indicates the 
veteran's uterine fibroids were more severe than initially 
evaluated.  Her symptomatology, according to her treatment 
records, included sharp back and rectal pain, increased 
cramping, and longer and heavier menstrual bleeding.  At her 
February 1997 VA examination and hearing before the RO, she 
described the pain as nearly incapacitating and stated that 
her back and rectal pain occurred outside of menstruation.  
In addition, she had incontinence with sneezing and coughing, 
pelvic pressure, and pelvic organ prolapse, and her 
discomfort was not alleviated by medication.  She had several 
large uterine fibroids adhered to the anterior and posterior 
uterus.  Collectively, the extent of her symptoms supports a 
higher 30 percent initial rating.  This is the maximum 
possible rating under DC 7613 (and, by reference, DC 7615).

The Board also has considered whether the veteran is entitled 
to an even higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that her uterine fibroids, standing alone, result in 
marked interference with her employment (that is, beyond that 
contemplated by her current schedular rating - now 30 
percent) or that they have necessitated frequent periods of 
hospitalization.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

It is not necessary that the veteran meet each and every 
requirement listed in the applicable regulation to receive a 
higher rating.  See, e.g., Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  Rather, as indicated in 38 C.F.R. § 4.7, 
her symptomatology need only, as a whole, more nearly 
approximate the criteria for the higher rating.  And for the 
reasons discussed above, it is at least as likely as not her 
uterine fibroid symptoms resulted in a more severe impairment 
of her health.  So with resolution of all reasonable doubt in 
her favor, a higher 30 percent initial rating must be 
assigned for the period prior to April 23, 2002, when her 
uterus was surgically removed.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



In a May 2005 rating decision, the RO granted the veteran 
service connection for residuals of a hysterectomy with a 
history of fibroid tumors.  A 100 percent disability 
evaluation was assigned effective April 23, 2002, the date of 
her surgery.  A 30 percent disability evaluation was assigned 
as of August 1, 2002, the date of the expiration of the three 
month temporary total evaluation.  See 38 C.F.R. § 4.116, 
Diagnostic Code 7618.  As her hysterectomy permanently 
resolved her uterine fibroids, as of April 23, 2002, her 
claim for an increased disability evaluation from that point 
onward became moot.  So this claim must be dismissed as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

A higher 30 percent initial rating is granted for the uterine 
fibroids for the immediately preceding period from August 1, 
1994, to April 22, 2002, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

The Board realizes the veteran rather recently underwent a VA 
examination for her service-connected left knee disability in 
March 2005.  But the report of that evaluation does not 
provide the objective clinical findings necessary to properly 
evaluate this disability under the Rating Schedule.  See 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260-5261.  More specifically, 
the examination report fails to discuss whether there is 
additional functional impairment in this knee - above and 
beyond that objectively shown during that evaluation, due to 
such symptoms as chronic pain or painful motion, weakness or 
instability, incoordination, etc., particularly on occasions 
when the symptoms "flare up," such as during prolonged use.  
All of these considerations are relevant in assessing the 
overall severity of this disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2004).

The examiner did, however, indicate there were no objective 
clinical indications of instability - as the ligaments were 
firm without signs of insufficiency.  On the other hand, he 
noted a mild functional and marked exertion defect of the 
left knee joint with sonographic finding of synovitis and 
signs of myatrophy (-1cm).  There was X-ray evidence of 
arthritis, as well, and post-operative indications of the 
medial meniscectomy.  In certain instances, a veteran may 
receive a separate rating for arthritis (under DCs 5003-5010) 
with resulting limitation of motion (under DC 5260 and/or 
5261), but only if she also has instability (under DC 5257).  
See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998) (a separate rating for 
arthritis also could be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59).  See, as well, Degmetich v. 
Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  Separate ratings 
also are possible for limitation of flexion (DC 5260) and 
limitation of extension (DC 5261).  See VAOGPREC 9-2004 
(September 17, 2004).

Here, though, it remains unclear whether the veteran has 
instability in her left knee.  According to the results of 
her March 2005 VA orthopedic evaluation, she does not.  But 
the RO has rated this disability - at least up to the 
present, under DC 5257, which is for instability.  So these 
findings are patently inconsistent.  The RO also must 
determine whether the X-ray confirmed arthritis entitles the 
veteran to a separate rating under VAOGCPREC 23-97 and 
VAOPGCPREC 9-98 or whether she has sufficient limitation of 
flexion and extension to warrant separate ratings under 
VAOGPREC 9-2004.  To this end, another VA examination is 
needed to assist in making these important determinations.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Board realizes the veteran was afforded a 
VA examination in July 2003 to determine the nature, 
severity, and etiology of her duodenal ulcer.  And although 
the VA examiner did not find evidence of a duodenal ulcer at 
that time, he nonetheless saw indications of gastric 
hyperacidity and status-post helicobacter gastroenteritis.  
And the medical evidence remains unclear as to whether these 
conditions are causally or etiologically related to the 
veteran's service in the military.  In this regard, it does 
not appear the July 2003 VA examiner reviewed the veteran's 
claims file for her pertinent medical and other history.  
Nor did the VA examiner comment on whether the gastric 
hyperacidity and 
status-post helicobacter gastroenteritis diagnosis and 
associated symptomatology were related to the veteran's 
military service - including, of particular note, from her 
use of medication for treatment of her service-connected knee 
disorders, as she asserted in an October 1997 statement and 
her representative more recently alleged in February 2003.

Consequently, the veteran should be afforded additional VA 
examinations to better assess the severity, symptomatology, 
and manifestations of her service-connected left knee 
disorder and to determine the etiology of her 
gastrointestinal disorders.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Furthermore, as mentioned, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, the veteran was provided 
notice of what type of information and evidence was needed to 
substantiate her claim for service connection for a duodenal 
ulcer (i.e., the first three elements discussed in 
Dingess/Hartman) in a July 2003 VCAA letter.  But she was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability claimed on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which informs her that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The Board, itself, cannot issue the corrective VCAA notice; 
rather, the RO must.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
letter containing an explanation of the 
information or evidence needed to 
establish a disability rating and 
an effective date for her duodenal ulcer 
claim.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding her claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
current severity and manifestations of 
her service-connected left knee 
disability.  Please review all relevant 
evidence in her claims file to assist in 
making this important determination, 
including a copy of this remand.  Conduct 
all necessary diagnostic testing and 
evaluation.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
her complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected left knee disability.  Please 
also discuss the rationale of all 
opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to her left knee disorder, 
and identify all joint, muscular, and/or 
neurological symptomatology.  Report the 
range of motion measurements for her left 
knee, as well as indicate what would be 
the normal range of motion.  Provide an 
objective characterization as to whether 
there is any pain, weakened movement, or 
premature or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  
Also describe and explain any 
neurological or muscular impairment, 
including whether there are objective 
clinical indications of stiffness, 
laxity, nerve or ligament damage, 
dislocation, and instability.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, etc., 
please indicate this, too.  

Please provide a copy of the radiology 
report confirming X-ray findings of 
arthritis and discuss the extent and 
etiology of it.  Does the veteran also 
have ankylosis?  If so, please also 
indicate the extent of it.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with the 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  

3.  Also schedule the veteran for a VA 
gastroenterological examination with the 
appropriate physician to obtain a medical 
opinion concerning the nature, severity, 
and etiology of her gastric hyperacidity 
and status-post helicobacter 
gastroenteritis.  The VA examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) these disorders 
are related to the veteran's service in 
the military and, in particular, her 
treatment for a duodenal ulcer therein, 
or, alternatively, her use of medications 
for her service-connected knee disorders.  
This determination should take into 
consideration her medical, occupational, 
and recreational history prior to, during 
and since her military service.  And to 
facilitate making this determination, 
please review all relevant evidence in 
her claims file, including a copy of this 
remand.  Conduct all diagnostic testing 
and evaluation needed to make this 
determination.  

The basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.



4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to her 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claims to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of her until she is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


